- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2010 (Commission File No. 001-34429), PAMPA ENERGIA S.A. (PAMPA ENERGY INC.) Argentina (Jurisdiction of incorporation or organization) Ortiz de Ocampo 3302 Building #4 C1425DSR Buenos Aires Argentina (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- .) UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2010 and December 31, 2009, and for the three-month periods ended March 31, 2010 and 2009 CONSOLIDATED BALANCE SHEET As of March 31, 2010 and December 31, 2009 (In Argentine Pesos (Ps.)  unless otherwise stated) As of As of March 31, 2010 December 31, 2009 (Unaudited) (Audited) Assets Current Assets Cash and banks 196,509,524 158,043,109 Investments 524,887,545 467,697,236 Trade receivables 701,753,248 579,618,129 Other receivables 271,655,231 281,693,866 Inventories 32,643,258 42,628,748 Other assets 210,032,922 138,591,381 Total Current Assets 1,937,481,728 1,668,272,469 Non-Current Assets Trade receivables 258,637,600 263,057,717 Investments 156,698,463 170,674,025 Other receivables 201,432,867 186,046,964 Inventories 20,718,495 19,727,736 Fixed assets 6,235,330,402 6,274,919,476 Intangible assets 285,198,714 297,564,513 Other assets 107,335,630 113,018,681 Subtotal Non- Current Assets 7,265,352,171 7,325,009,112 Goodwill 588,434,184 569,252,345 Total Non- Current Assets 7,853,786,355 7,894,261,457 Total Assets 9,791,268,083 9,562,533,926 Liabilities Current Liabilities Accounts payable 542,027,901 506,806,736 Financial debt 554,048,995 412,462,950 Salaries and social security payable 152,265,650 165,486,337 Taxes payable 237,046,886 203,170,182 Other liabilities 44,642,690 77,534,218 Provisions 63,895,000 62,813,000 Total Current Liabilities 1,593,927,122 1,428,273,423 Non- Current Liabilities Accounts payable 78,381,575 80,625,236 Financial debt 1,705,698,595 1,703,992,392 Salaries and social security payable 58,642,613 56,691,091 Taxes payable 568,973,824 578,815,215 Other liabilities 700,699,306 631,307,457 Provisions 17,551,945 17,729,148 Total Non-Current Liabilities 3,129,947,858 3,069,160,539 Total Liabilities 4,723,874,980 4,497,433,962 Minority Interest 1,723,246,654 1,728,422,005 Shareholders´ Equity 3,344,146,449 3,336,677,959 Total Liabilities and Shareholders´ Equity 9,791,268,083 9,562,533,926 The accompanying notes are an integral part of these unaudited consolidated financial statements. 1 UNAUDITED CONSOLIDATED STATEMENT OF INCOME For the three-month periods ended March 31, 2010 and 2009 (In Argentine Pesos (Ps.)  unless otherwise stated) For the three-months periods ended March 31, Sales 1,040,199,763 1,038,550,748 Cost of sales (801,112,157) (756,044,720) Gross profit 239,087,606 282,506,028 Selling expenses (50,669,378) (45,722,140) Administrative expenses (86,690,470) (74,485,462) Goodwill amortization (4,954,209) (4,991,367) Operating income 96,773,549 157,307,059 Financial and holding results Generated by assets Interest income 6,640,510 12,405,268 Taxes and bank commissions (2,767,077) (4,438,390) Foreign currency exchange difference 17,213,850 48,990,987 Result of receivables measured at present value 8,034,405 4,215,386 Holding results on financial assets (14,815,039) 25,546,697 Impairment of fixed assets and other assets (431,064) (16,625,672) Other financial results 4,415,476 (206,782) Generated by liabilities Interest expense (41,457,658) (65,187,827) Foreign currency exchange difference (43,761,992) (120,342,309) Result from repurchase of financial debt 11,058,242 122,654,606 Taxes and bank commissions (1,504,826) (2,642,763) Other financial results (1,754,929) (6,312,313) Total financial and holding results (59,130,102 (1,943,112) Other expenses, net 5,561,960 (3,471,279) Income before taxes and minority interest 43,205,407 151,892,668 Income tax (26,649,725 (53,977,786) Minority interest (11,323,530) (39,817,462) Net income for the period 5,232,152 58,097,420 Earnings per share (Note 3): Basic 0.0040 0.0428 Diluted 0.0036 0.0428 The accompanying notes are an integral part of these unaudited consolidated financial statements 2 CONSOLIDATED STATEMENT OF SHAREHOLDERS EQUITY For the three-month periods ended March 31, 2010 and 2009 (Unaudited) (In Argentine Pesos (Ps.)  unless otherwise stated) Common Stock Shares Amount Additional Paid-InCapital Treasury Stock Total Reserve forDirectors options Legal Reserve Voluntary Reserve Retained earnings Total ShareholdersEquity Balance as of December 31, 2008 (Audited) 1,399,768,046 1,399,768,046 1,507,437,729 126,426,196 3,033,631,971 26,475,010 10,908,766 5,163,169 135,103,149 3,211,282,065 Reserve for Directors options - 2,941,668 - - - 2,941,668 Acquisition of Company´s own shares (72,034,328) (72,034,328) - 72,034,328 - (70,274,987) (70,274,987) Net income for the three-months - 58,097,420 58,097,420 Balance at March 31, 2009 (Unaudited) 1,327,733,718 1,327,733,718 1,507,437,729 198,460,524 3,033,631,971 29,416,678 10,908,766 5,163,169 122,925,582 3,202,046,166 Setting up / Reversal of reserves - 5,751,186 (5,163,169) (588,017) - Reserve for Directors options - 8,119,674 - - - 8,119,674 Acquisition of Company´s own shares (13,422,823) (13,422,823) - 13,422,823 - (14,355,551) (14,355,551) Distribution of dividends in advance - (15,771,731) (15,771,731) Net complementary income for the nine-months - 156,639,401 156,639,401 Balance as of December 31, 2009 (Audited) 1,314,310,895 1,314,310,895 1,507,437,729 211,883,347 3,033,631,971 37,536,352 16,659,952 - 248,849,684 3,336,677,959 Reserve for Directors options - 2,236,338 - - - 2,236,338 Net income for the three-months - 5,232,152 5,232,152 Balance at March 31, 2010 (Unaudited) 1,314,310,895 1,314,310,895 1,507,437,729 211,883,347 3,033,631,971 39,772,690 16,659,952 - 254,081,836 3,344,146,449 The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 UNAUDITED CONSOLIDATED STATEMENT OF CASH FLOWS For the three-month periods ended March 31, 2010 and 2009 (In Argentine Pesos (Ps.)  unless otherwise stated) For the periods ended March 31, OPERATING ACTIVITIES Net income for the period 5,232,152 58,097,420 Income tax 26,649,725 53,977,786 Interests accrued 7,089,580 36,634,932 Adjustments to reconcile net income to cash flows provided by (used in) operating activities Depreciation of fixed assets 67,337,266 68,431,237 Amortization of intangible assets 5,938,223 5,708,690 Depreciation of other assets 5,683,051 5,683,052 Amortization of goodwill 4,954,209 4,991,367 Reserve for Directors options 2,236,338 2,941,668 Recovery of provisions, net 6,740,548 11,070,143 Result from repurchase of financial debt (11,058,242) (122,654,606) Foreign currency exchange differences and other financial results 55,804,715 108,789,667 Impairment of fixed assets and other assets 431,064 16,625,672 Minority interest 11,323,530 39,817,462 Other 573,950 426,176 Changes in operating assets and liabilities (Increase) Decrease in trade receivables (96,518,952) 87,709,754 Decrease (Increase) in other receivables 8,626,848 (45,978,254) Decrease (Increase) in inventories 9,474,482 (7,998,015) Decrease (Increase) in other assets 44,443,869 (36,120) Increase (Decrease) in accounts payable 30,028,768 (100,135,684) Decrease in salaries and social security payable (11,637,097) (16,325,712) Decrease in taxes payable (6,801,489 (4,708,608) Increase in other liabilities 47,197,976 54,431,590 Increase in provisions 1,082,000 2,828,000 Dividend payments to third parties by subsidiaries (16,741,552) - Net cash provided by operating activities 198,090,962 260,327,617 INVESTING ACTIVITIES Payment for the acquisition of fixed assets (138,633,250) (219,843,980) Payment for acquisition of companies, net of cash acquired - 10,310,519 Proceeds from sale of short-term investments 14,510,364 27,521,402 Payment for acquisition of investments (15,395,536) (88,977,318) Decrease in restricted cash and cash equivalents 17,224,583 82,127,314 Proceeds from the sale of fixed assets and other assets - 419,451 Net cash used in investing activities (122,293,839) (188,442,612) FINANCING ACTIVITIES Dividends paid (15,771,731) (16,797,217) Bank and financial borrowings 208,701,660 91,502,116 Payment of bank and financial debt (135,769,526) (98,129,691) Acquisition of Company´s own shares - (70,274,987) Net cash provided by (used in) financing activities 57,160,403 (93,699,779) Net increase (decrease) in cash and cash equivalents 132,957,526 (21,814,774) Cash and cash equivalents at the beginning of the year 435,851,011 395,209,631 Cash and cash equivalents at the end of the period 568,808,537 373,394,857 The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (in Argentine Pesos (Ps.)  unless otherwise stated) NOTE 1. BUSINESS OF THE COMPANY Pampa Energía S.A. (the Company) is an integrated electricity company which, through its subsidiaries, is engaged in of the electricity generation, transmission and distribution market in Argentina. In the generation business, the Company has an installed capacity of approximately 2,000 MW, which accounts for approximately 7.4% of the installed capacity in Argentina. In the transmission business, the Company through Compañía de Transporte de Energía Eléctrica de Alta Tensión Transener S.A. (Transener) joint-controls the operation and maintenance of the high-tension transmission network in Argentina which covers some 10,139 km of lines of its own, as well as 6,109 km of high-tension lines belonging to Empresa de Transporte de Energía Eléctrica por Distribución Troncal de la Provincia de Buenos Aires Sociedad Anónima Transba S.A. (Transba). Transener carries 95% of the electricity in Argentina. In the distribution business, through Empresa Distribuidora y Comercializadora Norte S.A (Edenor), the Company distributes electricity among over 2,6 million customers throughout the northern region of Buenos Aires and the Northwest of Greater Buenos Aires, which is covered by the concession. The Company´s shares are listed for trading on the Buenos Aires Stock Exchange, forming part of the Merval Index and on the New York Stock Exchange (NYSE). Listing on the New York Stock Exchange On 5 August 2009, the Securities and Exchange Commission (SEC), agency controller of the United States, authorized the Company for the registration of American Depositary Shares ("ADSs"), representing 25 common shares each, which will allow the public availability of such instruments in the foreign jurisdiction. On 27 August 2009, the Company converted its Global Depositary Shares ("GDSs") in ADSs, each representing 25 ordinary shares. On 9 October 2009 the Company started to market its ADSs on the NYSE while canceled the listing of GDSs on the Euro MTF Market of the Luxembourg Stock Exchange. The registration of the ADSs with the NYSE is part of the strategic plan of the Company to obtain an increase in liquidity and volume of shares. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of presentation These unaudited consolidated financial statements are stated in Argentine pesos (Ps.), and have been prepared in accordance with generally accepted accounting principles used in Argentina (Argentine GAAP) and the regulations of the Comisión Nacional de Valores (the Argentine National Securities Commission or 
